Citation Nr: 1204190	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-03 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for tinea pedis of the right foot. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971 and from June 2003 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  No hearing was requested.


FINDINGS OF FACT

The Veteran's service-connected right foot condition has manifested by cracking and peeling between the toes, thickened and discolored toenails, which affects 0 percent of exposed areas and less than 5 percent of affected areas, and required topical therapy but no systemic corticosteroids or immunosuppressive therapy during any 12-month period; as well as by pain, burning, itching, soreness, and diminished sensation that is contemplated by a separate 10 percent rating for associated peripheral neuropathy; with no evidence of scarring of at least 6 square inches (39 sq. cm), unstable or painful scars, or resulting limitation of motion. 


CONCLUSION OF LAW

The criteria for a compensable rating for tinea pedis of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7813 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

However, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

Here, the Veteran's claim of entitlement to a compensable rating for tinea pedis of the right foot arises from his disagreement with the initial evaluation assigned following the grant of service connection.  The Veteran was provided with adequate VCAA notice concerning his service connection claim in July 2006, prior to the initial unfavorable rating decision in March 2007.  Moreover, the Veteran was also advised of the evidence and information necessary to establish an increased rating in May 2007, after disputing the initial rating.  Further, he has not alleged any prejudice as a result of any possible notice defects pertaining to the downstream element of the disability rating.  Therefore, no additional notice is required.

With regard to the duty to assist, the Veteran's service treatment records and VA and private treatment records have been obtained and considered.  Additionally, the Veteran was afforded VA examinations in October 2006 and June 2009.  Neither the Veteran nor his representative have argued that such examinations are inadequate for rating purposes, and a review of the examination reports reveals no inadequacies.  There is no indication or argument that the Veteran's disability has increased in severity since the last VA examination, or that any pertinent medical records remain outstanding.  Although the Veteran stated in May 2007 that he would be providing additional private records in support of his claim, he did not do so, nor did he identify the provider(s) or authorize VA to obtain any such records.  VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Further, there is no indication that the Veteran receives any benefits from the Social Security Administration pertaining to the claimed disability.  As such, VA has fulfilled its duty to assist under the circumstances of this case.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

Under Diagnostic Code (DC) 7813, dermatophytosis, or tinea pedis of the feet, is to be rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801-7805), or dermatitis (DC 7806), depending upon the predominant disability.  38 C.F.R. § 4.118.  Here, as the Veteran's condition affects the right foot, and not the head, face, or neck, DC 7800 is not for consideration.  See 38 C.F.R. § 4.118.  

Under DCs 7801 and 7802, a compensable rating of 10 percent or higher requires a scar or scars covering an area of at least 6 square inches (39 sq. cm).  See 38 C.F.R. § 4.118.  Under DC 7804, unstable or painful scars warrant a rating of 10 percent for one or two scars, 20 percent for three or four scars, and 30 percent for five or more scars with such symptoms.  Unstable scars means that there is frequent loss of covering of skin over the scar.  Where one or more scars are both unstable and painful, an additional 10 percent will be added to the appropriate evaluation under this code.  Further, an evaluation under this provision may be granted in addition to any evaluation under DCs 7801, 7802, or 7805, where applicable.  38 C.F.R. § 4.118, DC 7804 and Notes (1)-(3).  Under DC 7805, any disabling effects of scars not contemplated by DCs 7800 to 7804, such as limitation of motion, are to be evaluated under the appropriate diagnostic codes.  See 38 C.F.R. § 4.118.

Dermatitis (or eczema) will be assigned a 0 percent (noncompensable) rating where there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected; and no more than topical therapy required during the past 12-month period.  To be entitled to a compensable rating of 10 percent or higher under this code, there must be at least 5 percent of the entire body, or at least 5 percent of exposed areas, affected; or there must be some use of intermittent systemic therapy (such as corticosteroids or other immunosuppressive drugs) during the past 12-month period.  Alternatively, dermatitis may be rated as disfigurement of the head , face, or neck (DC 7800), or scars (DCs 7801 to 7805), depending upon the predominant disability.  See 38 C.F.R. § 4.118, DC 7806.

Here, in his May 2006 claim, the Veteran reported that he began to have nail fungus in 2004.  This is generally consistent with service treatment records, which demonstrate treatment for dermatophytosis of the nails (rule out fungal nails) starting in December 2004.  He continued to report foot problems as of April 2005.  

Private records from Dr. L dated from April 2005 to August 2006 reflect complaints of athlete's foot not responding to local treatment in April 2006.  The Veteran was prescribed Fluconazole 150 weekly for four weeks.  Private records from Dr. B dated from June 2006 to September 2006 then reflect treatment for onychomycosis and tinea pedis.  An initial dermatological evaluation reflects athlete's foot between the right toes and fungal nails, pain in the right foot, and normal strength and tone with no atrophy.  There were also bilateral hammer toe(s).  Naftin was prescribed a few weeks later, also in June 2006.  Records dated through September 2006 indicate tinea pedis resolving and continue present treatment.  

At an October 2006 VA examination, the Veteran reported right foot onychomycosis since February 2005.  He stated that he currently uses Naftin 1% gel and Castellani paint clear, both applied to the affected area.  This treatment was noted to be used daily and for more than six weeks in the past 12 months.  It was also noted to be topical, and neither a corticosteroid or an immunosuppressive.  The course since onset was described as improved.  Objectively, the Veteran had thick and discolored toenails of the right foot, which was diagnosed as onychomycosis.  The examiner recorded that 0 percent of exposed areas were affected and less than 5 percent of the total body area was affected.  The Veteran was retired, and there were no reported effects on daily activities.  

The Veteran first sought VA treatment for his right foot condition in April 2007.  At that time, he complained of chronic "fungus" of the toenails that was intermittently treated in the past.  There was objective mild onychomycosis of the toenails.  He was referred for a VA podiatry consult in June 2007.  The Veteran again reported thick and discolored nails that had been treated with Castellani paint and Naftin 1% gel.  Right foot nails were found to be crumbly, dystrophic, yellow, and elongated, consistent with onychomycosis.  Regarding the skin, there was interdigitous mycosis on the right foot, and no hypertrophic lesions noted.  There was also asymptomatic hallux valgus and loss of protective sensation via monofilament on the right foot.  The assessment was deformed and mycotic toenails and tinea pedis.  The toenails were debrided and Lamisil cream was ordered.  Similar objective findings were noted in an October 2007 podiatry consult.  The toenails were again debrided, Lamisil cream was discontinued, and Castellani paint was ordered.  The Veteran was evaluated for oral Lamisil tabs, but these were not prescribed.  There were similar objective findings in January 2008, as well as pain in the ball of the right foot.  The prior treatment was continued, and antishock inserts were also dispensed.  There were similar findings and treatment in March 2008, and a crest pad right foot was also dispensed.  The nails were noted to be improved greatly in August 2008, but the pain in the ball of the right foot and loss of protective sensation continued, and the prior treatment was continued.  

In his January 2008 substantive appeal (VA Form 9), the Veteran reported continued fungus between the toes of the right foot, curved toes, thickened nails, pain and itching of the right foot and toes, and "atrophy" of the right foot that he believes was caused by his tinea pedis.  He requested at least a 10 percent rating.  

The Veteran was afforded another VA examination in June 2009 for his right foot tinea pedis and claimed "atrophy" of the right foot secondary to such condition.  At that time, he complained of a burning sensation and burning dysesthesias, as well as decreased sensation in the region of his toes and approximately halfway proximally on the lateral aspect of the right foot.  The Veteran described a soreness on more careful touch, which questioning revealed to be a burning sensation around the nails and itching between the toes.  He stated that now more area of his foot was involved, and he wore inserts.  The burning sensation was generally worse with standing and walking, but the diminished sensation was present all the time.  The Veteran had been treated for fungal infections and tinea but not for peripheral neuropathy, although diminished sensation was noted in podiatry notes.  He denied flare-ups.  He reported mild burning sensation and use of shoe inserts but no crutches or surgery.  The Veteran was currently a student and had no limitation of activities, including that he was able to walk a few blocks.  

Physical examination revealed healing onychomycosis of the toes of the right foot with just the distal aspect of all the toes having a small area of thickened onychomycotic growth.  More proximally the nail growth was normal.  There was also mild cracking between the toes of the right foot.  There was very mild hallux valgus bilaterally, as well as a 1 cm long callus on the medial aspect of the right great toe that was tender to touch.  There was also diminished sensation to touch and microfilament from the base of the toes across the foot, and the lateral aspect of the right foot slightly more proximally with burning dysesthesias in that area.  Strength and reflexes were normal throughout.  The diagnosis was tinea pedis of the right foot with resolving onychomycosis but some persistent tinea.  The examiner also diagnosed mild peripheral neuropathy with dysesthesias of the right lower extremity with involvement of only the distal foot currently, and opined that this was at least as likely as not secondary to the service-connected tinea pedis.

In a second VA Form 9 submitted in June 2010, the Veteran asserted that his right foot condition constitutes disfigurement, and that he also has limitation of motion and eczema affecting this area.  He reported severe itching and burning, as well as frequent peeling, cracking, pain, and bleeding.

The Board will first consider whether a compensable rating is warranted based on or eczema.  In this regard, the October 2006 VA examiner specified that the Veteran's right foot symptomatology affected 0 percent of exposed areas and less than 5 percent of the entire body.  This is consistent with the evidence during later periods as well.  Further, there was generally only topical therapy (including creams or gels and Castellani paint) required.  While there is an indication of oral therapy for approximately four weeks in 2006, there is no indication that this was a corticosteroid or other immunosuppressive drug.  As such, a compensable rating is not warranted based on dermatitis or eczema under DC 7813.

The Board has also considered whether a compensable rating is warranted based on the diagnostic codes pertaining to scars.  Contrary to the Veteran's assertion, the diagnostic code pertaining to disfigurement, DC 7800, is not for consideration as the right foot is involved (and not the head, face, or neck).  Concerning DCs 7801 and 7802, there is no evidence of any scarring measuring at least 6 square inches (39 sq. cm) as a result of the Veteran's right foot condition.  Further, there is no evidence of unstable or painful scars on the right foot as contemplated by DC 7804.  

In this regard, the Board notes that the Veteran's representative has argued that the reported cracking, burning, itching, and soreness between the toes of the right foot is akin to painful scars and warrants a 10 percent rating under this provision.  See informal hearing presentation.  However, during the course of the appeal, the Veteran was granted a separate 10 percent rating for his right foot symptomatology, effective as of February 4, 2008.  Specifically, service connection was granted for mild peripheral neuropathy with dysesthesias of the right lower extremity with involvement of only the distal foot currently, associated with the tinea pedis of the right foot.  See June 2009 rating decision.  This separate rating was granted for the Veteran's symptomatology of a burning sensation, burning dysesthesias, and soreness on more careful touch that was further described as a burning sensation around the nails and itching between the toes.  This rating also contemplates decreased sensation in the region of the toes and approximately halfway proximally on the lateral aspect of the right foot.  The VA examiner indicated that this was the "atrophy" to which the Veteran referred.  See id.; see also June 2009 VA examination report.  The Veteran did not appeal from this rating or effective date.

Accordingly, the Veteran is already being compensated for his reported right foot symptoms of diminished sensation and burning or itching.  A compensable rating may not be assigned based on the same symptoms for tinea pedis, as this would constitute impermissible pyramiding.  See 38 C.F.R. § 4.114.  Further, the other reported skin symptoms are contemplated under the diagnostic code for dermatitis or eczema, and they are not of sufficient severity to warrant a compensable rating, as discussed above.  See 38 C.F.R. § 4.118, DC 7813.  

While the Veteran subjectively reported limitation of motion due to his right foot condition in January 2008, this is inconsistent with his reports during the two VA examinations and the other medical evidence of record.  As such, the Board finds this statement to be not credible.  In particular, the Veteran reported no effect on daily activities in October 2006, and that he had no impairment in June 2009, including that he could walk several blocks.  As such, the medical evidence concerning limitation of motion outweighs the Veteran's subjective statements in support of his appeal, and no rating is warranted on this basis.

To the extent that the Veteran complains of curved toes, there is no indication of record that this is related to the service-connected tinea pedis of the right foot or associated peripheral neuropathy.  However, there is evidence of hallux valgus and hammer toe at various times, as summarized above.  If the Veteran wishes to be compensated for such condition, he may file a claim with the local RO.

In summary, the Board has considered all possibly applicable diagnostic codes and finds no basis to assign an evaluation in excess of the currently assigned ratings for the Veteran's right foot condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  In addition, staged ratings are not appropriate, as the manifestations of the tinea pedis of the right foot have remained relatively stable throughout the appeal, and any increases in severity were not sufficient for a higher rating.  See Fenderson, 12 Vet. App. at 126-27.  As noted above, he has been granted a separate rating for neurological impairment, and he has not disputed this rating or the effective date.

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Here, the manifestations of the Veteran's tinea pedis of the right foot, as summarized above, are fully contemplated by the schedular rating criteria.  As discussed above, he has already been assigned a 10 percent rating for certain symptomatology characterized as mild peripheral neuropathy associated with the tinea pedis.  Therefore, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  As such, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no hospitalizations for the claimed disability during the course of the appeal.  Further, the Veteran did not report any lost time or marked interference with due to his right foot condition.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the record reflects that the Veteran retired from working in 2005 due to age or eligibility by duration of work.  See VA examination reports.  There is no indication that the Veteran's unemployment is related to his service-connected right foot condition.  As such, a claim for a TDIU is not raised by the evidence of record and need not be addressed.




	(CONTINUED ON NEXT PAGE)



In summary, the preponderance of the evidence is against a compensable rating for tinea pedis of the right foot at any point during the appeal.  As such, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 C.F.R. § 4.3.


ORDER

An initial compensable rating for tinea pedis of the right foot is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


